               Case 3:19-cv-05725-JCS Document 39 Filed 11/05/20 Page 1 of 4



1    Panos Lagos (SBN 61821)
     LAW OFFICES OF PANOS LAGOS
2    5032 Woodminster Lane
     Oakland, CA 94602
3    Tel. (510) 530-4078
     Fax (510) 530-4725
4    e-mail: panos@panoslagoslaw.com
5    Attorney for Plaintiff,
     ALBERT ANTHONY ARTEAGA
6

7    NOAH G. BLECHMAN (State Bar No. 197167)
     noah.blechman@mcnamaralaw.com
8    CAMEREN N. RIPOLI (State Bar No. 318045)
     cameren.ripoli@mcnamaralaw.com
9    MCNAMARA, NEY, BEATTY, SLATTERY,
     BORGES &AMBACHER LLP
10   3480 Buskirk Avenue, Suite 250
     Pleasant Hill, CA 94523
11   Telephone: (925) 939-5330
     Facsimile: (925) 939-0203
12

13   Attorneys for Defendant,
     Officer DANIEL BUCK
14

15                                UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
17   ALBERT ANTHONY ARTEAGA,                    )  Case No. 3:19-cv-05725-JCS
                                                )
18                                              ) UPDATED JOINT CASE MANAGEMENT
                    Plaintiff,                  ) CONFERENCE STATEMENT
19                                              )
            vs.                                 ) Date: November 13, 2020
20                                              ) Time: 2:00 p.m.
     CITY OF OAKLEY, et al.,                    ) Ctrm.: G – 15th Floor (San Francisco)
21                                              )
                    Defendants.                 ) Hon. Joseph C. Spero, Chief Magistrate Judge
22                                              )
23          The parties to the above-entitled action jointly submit this Updated Joint Case
24   Management Conference Statement pursuant to this Court’s August 17, 2020 Case Management
25   Order. Dkt. 33. The parties’ prior Joint Case Management Conference Statements filed January
26   29, 2020, April 24, 2020, and August 4, 2020, respectively, are incorporated herein by reference.
27   Dkts. 20, 23, and 30, respectively. In light of the ongoing pandemic, the parties assume this
28   appearance will occur via telephone, but will await the Court’s order on that issue.

     UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Arteaga v. City of Oakley, et al. / USDC (E.D. Cal.) Case No.: 3:19-cv-05725-JCS          1
              Case 3:19-cv-05725-JCS Document 39 Filed 11/05/20 Page 2 of 4



1    1.     Jurisdiction and Service
2           There are no changes and/or updates in this category.
3    2.     Facts
4           There are no changes and/or updates in this category.
5    3.     Legal Issues
6           There are no changes and/or updates in this category.
7    4.     Motions
8           There are no motions pending before the Court at this time.
9    5.     Amendment of Pleadings
10          There are no changes and/or updates in this category.
11   6.     Evidence Preservation
12          There are no changes and/or updates in this category.
13   7.     Disclosures
14          There are no changes and/or updates in this category.
15   8.     Discovery
16          The parties have propounded and responded to written discovery.
17          The depositions of Plaintiff and Defendant Buck were conducted on August 6, 2020.
18          There appears to be no further interest in any non-expert discovery.
19   9.     Class Actions
20          There are no changes and/or updates in this category.
21   10.    Related Cases
22          There are no changes and/or updates in this category.
23   11.    Relief
24          There are no changes and/or updates in this category.
25   12.    Settlement and ADR
26          The matter did not settle as a result of or following the August 13, 2020 early neutral
27   evaluation (“ENE”) session via Zoom with Tia Welch Maerz of Chan & Welch, LLP.
28          There are no other changes and/or updates in this category.

     UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Arteaga v. City of Oakley, et al. / USDC (E.D. Cal.) Case No.: 3:19-cv-05725-JCS          2
                Case 3:19-cv-05725-JCS Document 39 Filed 11/05/20 Page 3 of 4



1    13.     Consent to Magistrate Judge For All Purposes
2            There are no changes and/or updates in this category.
3    14.     Other References
4            There are no changes and/or updates in this category.
5    15.     Narrowing of Issues
6            There are no changes and/or updates in this category.
7    16.     Expedited Trial Procedure
8            There are no changes and/or updates in this category.
9    17.     Scheduling
10           The parties are mindful of this Court’s May 20, 2020 Order to meet and confer and file a
11   stipulation and proposed order as to the remainder of the briefing schedule set forth in that Order.
12   Dkt. 28.
13   18.     Trial
14           Jury Trial is set for June 21, 2021. Dkt. 28.
15   19.     Disclosure of Non-party Interested Entities or Persons
16           There are no changes and/or updates in this category.
17   20.     Professional Conduct
18           There are no changes and/or updates in this category.
19   21.     Other Matters
20           Pursuant to the parties’ stipulation, Defendant Wayne was dismissed on August 21,
21   2020 [Dkt. 35].
22           There are no other changes and/or updates in this category.
23

24   Respectfully submitted,
25   Dated: November 5, 2020                         LAW OFFICES OF PANOS LAGOS
26

27                                                   /s/Panos Lagos
                                                     Panos Lagos, Esq.
28                                                   Attorneys for Plaintiff,
                                                     ALBERT ANTHONY ARTEAGA
     UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Arteaga v. City of Oakley, et al. / USDC (E.D. Cal.) Case No.: 3:19-cv-05725-JCS               3
              Case 3:19-cv-05725-JCS Document 39 Filed 11/05/20 Page 4 of 4



1    Dated: November 5, 2020                    MCNAMARA, NEY, BEATTY, SLATTERY,
                                                BORGES & AMBACHER LLP
2

3
                                                By:/s/ Cameren N. Ripoli (as authorized 11/5/2020)
4                                               Noah G. Blechman/Cameren N. Ripoli
                                                Attorneys for Defendants
5                                               Officer DANIEL BUCK
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     UPDATED JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     Arteaga v. City of Oakley, et al. / USDC (E.D. Cal.) Case No.: 3:19-cv-05725-JCS     4
